Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 6/24/2021 with a priority date of 8/8/2009.
Claims 2-9, 11-18 and 19-23 are currently pending and have been examined.
Claims 10 and 19 are cancelled and claims 22 and 23 are added.
Claims 2-9, 11-18 and 19-23 are rejected under 35 USC 103 using additional references.
Claims 2-9, 11-18, 19-21 and 23 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-9, 11-18, 19-21 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more. 
Step 1: Claims 2-9, 22 and 23 are directed to a method and claims 11-18 are a CRM and claims 20-21 are a CRM. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims are rejected under 35 U.S.C. §101 
Step 2A:
Prong 1: The claim include the abstract concepts of receiving display data about a content item and other content, determining a proportional measurement from the display data, determining a zoom level measurement from the display data and determining whether an impression of the content item occurred based on the zoom level measurement and the proportional measurement. The claims also include determining an impression rate and adjusting a location at which future content items are displayed.
Dependent claims further determined an impression based on determining the content item was discernible to a user, determining an impression based on display duration, zoom level thresholds, proportional measurement thresholds, varying thresholds, rules for varying thresholds, a location metric and basing the zoom level measurement on pixels counts and area of a viewport and content items. 
These concepts clearly fall under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The claims determine whether an impression occurred, determining an impression rate and adjusting future location at which advertising is displayed, which are advertising, marketing or sales activities or behaviors.
Further, the under the broadest reasonable interpretation the determining steps are a Mental Processes, such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion). For example, an image is received showing content displayed 
Prong 2: This judicial exception is not integrated into a practical application because The claims merely recite the additional elements of a data processing apparatus, a memory storage apparatus and/or a CRM. At best the step utilize computer at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Examiners finds the dependent claims fail to add any additional elements.
The claims also recite an electronic resource and a viewport, which at best infers that concept is limited to a display capable of displaying electronic resources at different scales. However, viewing these limitations as an ordered combination does not add anything further than looking at the limitations individually because the order combination merely provides a series of steps that describe abstract concepts along with computerized devices that implement the abstract concepts in a technological environment, which does no more than generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration 
The computing devices are merely tools used to implement the steps of the abstract ideas and the additional elements are being used for their intended purposes to make determinations. These computing devices are recited at a high level of generality and the broadest reasonable interpretation comprise only a microprocessor, memory and transmitter to simply perform the generic computer functions of processing and transmitting data, outputting the results. At best, the claims offer are a combination of software and/or hardware that just performs the computer function of gathering data, and processing data to determine whether an impression occurred. Therefore, generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. 
 TLI Communications provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. 823 F.3d at 612, 118 USPQ2d at 1747. The court then turned to the additional elements of performing these functions using a telephone unit and a server and noted that these elements were being used in their ordinary capacity (i.e., the telephone unit is used to make calls and operate as a digital camera including compressing images and transmitting those images, and the server simply receives data, extracts classification information from the received data, and stores 
Similarly, these claims gather display data and utilize computers in there ordinary capacity to organize data (i.e. make determinations). Thus, these additional elements do not add significantly more to the abstract idea because they were simply applying the abstract idea on a computer. The claims merely offer conventional computer systems to organizing Human Activity.
Although, performing the proportional measurements, zoom measurements and thresholds along with the ordered combination of steps adds a slight degree of particularity to the claims, the underlying concept embodied by the limitations merely encompasses the abstract idea itself of organizing, and manipulating data for the business process of determining when content is discernable. In short, the claims simply do something on the technology, which does not require doing something to technology and implementing this abstract concept using generic computerized software elements cannot transform the abstract idea in to patent eligible subject matter because these steps merely recite the abstract idea using a computer instead of using another less automatic means. 
Just as Diamond v. Diehr, 450 U.S. 175, 101 S.Ct. 1048, 67 L.Ed.2d 155 (1981) could not save the claims in Alice, which were directed to "implement[ing] the abstract idea of intermediated settlement on a generic computer", Alice, 134 S.Ct. at 2358-59, it cannot save these claims directed to performing calculations to determining bids on a generic computer. See also, Presenting offers to potential customers and gathering statistics generated based on the 
What is claimed are broad preemptive concepts that offer nothing more than a general link to any “viewport” capable of providing an “electronic resource” that has limited to area to display content. Put another way, the claims merely receive/gather display data and make determinations without providing an technology or how the concepts relate to a particular technological environment.

Reason Claim 22 is not rejected under 35 USC 101
In contrast, claim 22 overcomes the rejection under 35 USC 101 because the claim offers a script that evaluates the DOM of a webpage, which offers applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 8, 10-14, 17, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan et al. (U.S. 2009/0326966; Hereafter: Callaghan) in view of Krassner et al. (U.S. 2010/0153836; Hereafter: Krassner) in view of Koeppel et al. (U.S. 6,477,575; Hereafter: Koeppel).
As per Claim 2: Callaghan in view of Krassner and Koeppel discloses the following limitations; 
2. (New) A computer-implemented method, comprising:
Callaghan discloses for each of a plurality of content items: See, “As a result, and in accordance with such an embodiment, advertisers are not charged for advertisements that are unrecognizable to the user and/or not downloaded by the browser engine 108.” [0046].
Callaghan discloses receiving, at a data processing apparatus, display data specifying a display state of an electronic resource in a viewport, the electronic resource including a content item and other content for display; See, [0047-0050]. See, “The ad server can be used to provide advertisement data which is to be located on specific portions or pixel 
Callaghan discloses determining, based on the display data, a measured display location of the content item within the electronic resource; See, “The browser engine 108 can use a window manager and/or other operating system (OS) component or functionality to determine a size, orientation, and/or location of a window being used to provide the browser and associated browser controls.” [0025]. See, “In one embodiment, a charge can be assessed if the browser engine 108 sends or issues a notification that an advertisement, or a defined portion of the advertisement, was located in a viewable space of a browser window.” [0044]. See, “The browser engine 108 can also operate to provide additional visibility or placement information to the server 104, such as top left corner visible, lower left corner visible, etc… For example, the browser engine 108, as part of a deterministic operation, can inform the 
Callaghan discloses determining, by the data processing apparatus, a proportional measurement from the display data, the proportional measurement being a measure of an area of a first portion of the content item displayed in the viewport at a particular time relative to an area of a second portion of the content item that is not displayed in the viewport at the particular time; See, “As an example, according to one advertising model, an advertising charge can issue under the following circumstances: 1) if the area in the current viewable space of the browser window is greater than or equal to X % then consider it visible (e.g., X % could be 50% or some other quantification); 2) charge based in part on the percentage of an advertisement that was visible in the current viewable space of the browser window ( e.g., if 40% of an ad is visible, then issue a charge of 40% of the contracted rate; 3) if multiple partial dimensions were sent by the browser engine 108 (e.g., the user scrolled a little bit which may have required additional download requests for the additional data, but not enough to expose the rest of an ad) then use the largest set of dimensions for billing purposes; 4) charge based in part on preference of certain viewable 
Callaghan discloses determining, by the data processing apparatus, a zoom level measurement from the display data, the zoom level measurement being a measure of a zoom level of the viewport; and See, “For example, a user may have scrolled to another location or resized the browser interface 111 or used a zoom feature to change the rendered content size for the entire page. An embodiment can include a zoom in feature with settings 125%, 150%, 200%, etc. which show less content overall however rendering with larger attributes filling the same display region. Additionally the zoom out feature with settings like 75%, 65%, 50%, etc. showing more content overall in the display region of the browser interface 111 (e.g., rendering with smaller attributes (fonts and images)). At 212, the browser engine 108 communicates parameters associated with the viewable space change to the server 104 if the viewable space has changed. Otherwise, the flow returns to 200.” [0063].
Callaghan discloses determining, by the data processing apparatus, whether an impression for the content item occurred based on the zoom level measurement and the proportional measurement; See, [0061-62]. See, [0001, 0041, 0063] for zooming and particularly the idea of font size correlating to zoom and charging advertisers based on font size above a certain size. See, “Accordingly, the browser engine 108 can also use configuration parameters of the browser interface 111 and/or display to further determine the a particular advertising arrangement may charge advertisers for displayed advertisements that are displayed above a certain font or display size/resolution, displayed for a defined amount of time with an associated dimension/size/resolution parameter, etc. The browser engine 108 can operate to issue the toll event or some other identifying certificate under these and other circumstances when requesting and/or displaying data within the viewable space of the browser interface 111.” [0043]. See, “For example, a user may have scrolled to another location or resized the browser interface 111 or used a zoom feature to change the rendered content size for the entire page. An embodiment can include a zoom in feature with settings 125%, 150%, 200%, etc. which show less content overall however rendering with larger attributes filling the same display region. Additionally the zoom out feature with settings like 75%, 65%, 50%, etc. showing more content overall in the display region of the browser interface 111 (e.g., rendering with smaller attributes ( fonts and images)). At 212, the browser engine 108 communicates parameters associated with the viewable space change to the server 104 if the viewable space has changed. Otherwise, the flow returns to 200.” [0063].
Callaghan does not disclose determining, for each of a plurality of display locations for the plurality of content items, an impression rate for the display location based on (1) a count of a number of the plurality of content items that have a measured display location that matches the display location and for which an impression was determined to have occurred and (ii) a total number of the plurality of content items that have a measured display location that matches the display location; and 
However, Krassner discloses See, “The same content page area/browser dimension and scrolling position correlator code tracks how many times content was rendered at a particular rendering area and how many other rendering areas are designated on a content page but are not in view because the area on the content page where such rendering area is located was not within, or not within a pre-defined distance outside of, the dimensions and scrolling position of the viewer's browser window or did not completely render for a certain period of time.” [0064]. See, “FIG. 22 depicts a sample system content page data report screen showing the content pages registered, date created, with the content page triggering areas and content page rendering areas that have been designated indicated (see the column titled "billboards#"), and data retrieved such as number of times that the content related to a designated content page rendering area has been requested, number of times that the content related to a designated content page rendering area has been rendered, the percentage of content rendering vs. content request, click-through rate and total number of clicks, and other content rendering activity data. FIG. 23 depicts a sample system content rendering area data report screen showing content rendering activity for specific content page rendering areas of a content page, including the content rendering area dimensions, date created, number of times content page area was requested, number of times the content designated for the particular content page rendering area has been rendered, and other content page rendering area activity data.” [0071]. See. CPM Views # divided by CPV views # equals Ad Views Rate in Figure 22 and Figure 23.  
 adjusting a location at which future content items are displayed within the electronic resource Examiner’s note: Optimally selling  filling future content inventory based on content page/page area usage would most likely result in “adjusting a location at which future content items are displayed”. Nevertheless, an additional reference is cited to teach adjusting location of advertising based on view-ability data. See Krassner, “Also, the system in a preferred embodiment may estimate or forecast content page/content page area inventory availability for future specified periods helping content publisher optimally sell and fill their content space inventory. Based on tracking data retrieved for a specific time period regarding content page/page area usage, the system can estimate activity for future time periods.” [0073].
However, Koeppel discloses See, “Each user browses the Web page, and initiate user events by performing activities such as screen scrolling, mouse movements, page resizing, link selections, or any other similar user activity associated with page browsing. The user events are monitored, collected and stored in each respective client side data store 160 (Step S.210).” [0016]. Column 5, Line 34. See, “Upon detection of a subsequent request for the Web page from any client node 150, middleware program 112 applies the content rules and content updated in data store 130, adjusts the content associated with the requested Web page, and the page with the adjusted content is served back to the client nodes 150 requesting the page. Requesting client nodes 150 receive the Web page with the adjusted content and presents the page to respective users via the browser software executing at each respective client node. (Step S.230). A detailed description of an exemplary update process will be described below with reference to FIG. 3.” [0018]. Column 7, Line 50. See, “FIGS. 4G and 4H show the results of when the rules defined in data store 130 alter the position of the third 
Callaghan does not disclose based on the impression rate for each display location. 
However, Krassner discloses See,  [0064], [0071]. See. CPM Views # divided by CPV views # equals Ad Views Rate in Figure 22 and Figure 23. 
Therefore, from the teaching of Krassner, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the content visibility determination based on zoom, as disclosed by Callaghan, to determine an impression rate, as taught by Krassner, for the purpose of estimating or forecast content page/content page area inventory availability for future specified periods. [0073].
Therefore, from the teaching of Koeppel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the content visibility determination based on zoom and the impression rate, as disclosed by Callaghan in view of Krassner, to adjust the location of future content items, as taught by 

As per Claim 3: Callaghan in view of Krassner and Koeppel discloses the following limitations; 
3. (New) The method of claim 2, wherein determining whether an impression for the content item occurred based on the zoom level measurement and the proportional measurement comprises:
Callaghan discloses determining, by the data processing apparatus and based on the zoom level measurement and the proportional measurement, that the content item was discernible to a user; and See, [0051] and [0043, 0063] for proportional measurement and zoom level. See, “As a result, and in accordance with such an embodiment, advertisers are not charged for advertisements that are unrecognizable to the user and/or not downloaded by the browser engine 108.” [0046].
Callaghan discloses in response to determining that the content item was discernible to the user, determining that an impression for the content item occurred. See, “However, if a defined portion of the advertisement is included with the received web page data and/or displayed in the browser interface 111, at 208, the browser engine 108 can operate to communicate the quantification data for charging an associated advertising source for an ad impression based in part on the defined portion of the advertisement received and/or displayed. For example, the browser engine 108 can operate to issue a toll event if an entire or defined portion of an advertisement image was requested from the server 104 and/or displayed above a certain display size that would be recognizable to a user based in part on 

4. (New) The method of claim 4, comprising:
Callaghan discloses determining, by the data processing apparatus, a display duration measurement from the display data, the display duration measurement being a measure of a duration that at least a portion of the content item is displayed in the viewport, wherein determining whether an impression for the content item occurred based on the zoom level measurement and the proportional measurement comprises determining whether an impression for the content item occurred based on a combination of the zoom level measurement, the proportional measurement, and the display duration measurement. See, “For example, a particular advertising arrangement may charge advertisers for displayed advertisements that are displayed above a certain font or display size/resolution, displayed for a defined amount of time with an associated dimension/size/resolution parameter, etc. The browser engine 108 can operate to issue the toll event or some other identifying certificate under these and other circumstances when requesting and/or displaying data within the viewable space of the browser interface 111.” [0043].

As per Claim 5: Callaghan in view of Krassner and Koeppel discloses the following limitations; 
5.    (New) The method of claim 2, wherein determining whether an impression for the content item occurred based on the zoom level measurement and the proportional measurement comprises:
Callaghan discloses determining whether the zoom level measurement exceeds a zoom level threshold; determining whether the proportional measurement exceeds a proportional measurement threshold; and See, [0051] and [0043, 0063] for proportional measurement and zoom level. The zoom levels in [0063] are zoom levels thresholds and so is above a certain font or display size/resolution and associated dimension/size/resolution parameter, etc. See, “2) charge based in part on the percentage of an advertisement that was visible in the current viewable space of the browser window ( e.g., if 40% of an ad is visible, then issue a charge of 40% of the contracted rate;” [0051].
Callaghan discloses determining that an impression occurred when both the zoom level measurement exceeds the zoom level threshold and the proportional measurement exceeds the proportional measurement threshold. See, “For example, a particular advertising arrangement may charge advertisers for displayed advertisements that are displayed above a certain font or display size/resolution, displayed for a defined amount of time with an associated dimension/size/resolution parameter, See, “For example, if the browser engine 108 determines that it would have to resize an image more than 50%, the browser engine 108 may not fetch or request the image. In such a case, the browser engine 108 can substitute a locally cached image or request a different image to take the place of the requested image. Accordingly, the browser engine 108 can operate to request and download images from the server 104 or some other server when a rendering size is at or greater than a percentage of a defined reduction size. As an example, the browser engine 108 may not 

As per Claim 8: Callaghan in view of Krassner and Koeppel discloses the following limitations; 
Callaghan discloses 8.    (New) The method of claim 5, wherein determining that an impression occurred when the zoom level measurement exceeds the zoom level threshold and the proportional measurement exceeds the proportional measurement threshold comprises determining that an impression occurred when the zoom level measurement exceeds the zoom level threshold during a time period and the proportional measurement exceeds the proportional measurement threshold during a same time period. See, “For example, a particular advertising arrangement may charge advertisers for displayed advertisements that are displayed above a certain font or display size/resolution, displayed for a defined amount of time with an associated dimension/size/resolution parameter, See, “For example, if the browser engine 108 

As per Claim 11: Callaghan in view of Krassner and Koeppel discloses the following limitations; 
11.    (New) A system, comprising:
one or more data processing apparatus; and a memory storage apparatus in data communication with the one or more data processing apparatus, the memory storage apparatus storing instructions executable by the one or more servers and that upon such execution cause the one or more data processing apparatus to perform operations comprising:
Callaghan discloses for each of a plurality of content items: See, [0046].
Callaghan discloses receiving display data specifying a display state of an electronic resource in a viewport, the electronic resource including a content item and other content for display; See, [0047-0050] and [0053].
Callaghan discloses determining, based on the display data, a measured display location of the content item within the electronic resource; See,  [0025]. See, [0044]. See, [0049].
Callaghan discloses determining a proportional measurement from the display data, the proportional measurement being a measure of an area of a first portion of the content item displayed in the viewport at a particular time relative to an area of a second portion of the content item that is not displayed in the viewport at the particular time; See, [0051].
determining a zoom level measurement from the display data, the zoom level measurement being a measure of a zoom level of the viewport; and See, [0063].
Callaghan discloses determining whether an impression for the content item occurred based on the zoom level measurement and the proportional measurement; See, [0061-62]. See, [0001, 0041, 0063] for zooming and particularly the idea of font size correlating to zoom and charging advertisers based on font size above a certain size. See, [0043]. [0063].
Callaghan does not disclose determining, for each of a plurality of display locations for the plurality of content items, an impression rate for the display location based on (1) a count of a number of the plurality of content items that have a measured display location that matches the display location and for which an impression was determined to have occurred and (ii) a total number of the plurality of content items that have a measured display location that matches the display location; and 
However, Krassner discloses See, “The same content page area/browser dimension and scrolling position correlator code tracks how many times content was rendered at a particular rendering area and how many other rendering areas are designated on a content page but are not in view because the area on the content page where such rendering area is located was not within, or not within a pre-defined distance outside of, the dimensions and scrolling position of the viewer's browser window or did not completely render for a certain period of time.” [0064]. See, “FIG. 22 depicts a sample system content page data report screen showing the content pages registered, date created, with the content page triggering areas and content page rendering areas that have been designated indicated (see the column titled "billboards#"), and data retrieved such as number of times that the content related to a designated content page rendering area has been requested, number of times that the content related to a designated content page rendering area has been rendered, the percentage of content rendering vs. content request, click-through rate and total number of clicks, and other content rendering activity data. FIG. 23 depicts a sample system content rendering area data report screen showing content rendering activity for specific content page rendering areas of a content page, including the content rendering area dimensions, date created, number of times content page area was requested, number of times the content designated for the particular content page rendering area has been rendered, and other content 
Callaghan in view of Krassner does not disclose adjusting a location at which future content items are displayed within the electronic resource Examiner’s note: Optimally selling  filling future content inventory based on content page/page area usage would most likely result in “adjusting a location at which future content items are displayed”. Nevertheless, an additional reference is cited to teach adjusting location of advertising based on view-ability data. See Krassner, “Also, the system in a preferred embodiment may estimate or forecast content page/content page area inventory availability for future specified periods helping content publisher optimally sell and fill their content space inventory. Based on tracking data retrieved for a specific time period regarding content page/page area usage, the system can estimate activity for future time periods.” [0073].
However, Koeppel discloses See, “Each user browses the Web page, and initiate user events by performing activities such as screen scrolling, mouse movements, page resizing, link selections, or any other similar user activity associated with page browsing. The user events are monitored, collected and stored in each respective client side data store 160 (Step S.210).” [0016]. Column 5, Line 34. See, “Upon detection of a subsequent request for the Web page from any client node 150, middleware program 112 applies the content rules and content updated in data store 130, adjusts the content associated with the requested Web page, and the page with the adjusted content is served back to the client nodes 150 requesting the page. Requesting client nodes 150 receive the Web page with the adjusted content and presents the page to respective users via the browser software executing at each respective client node. (Step S.230). A detailed description of an exemplary update process will be 
Callaghan does not disclose based on the impression rate for each display location. 
However, Krassner discloses See,  [0064], [0071]. See. CPM Views # divided by CPV views # equals Ad Views Rate in Figure 22 and Figure 23. 
Therefore, from the teaching of Krassner, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the content visibility determination based on zoom, as disclosed by Callaghan, to determine an impression rate, as taught by Krassner, for the purpose of estimating or forecast content page/content page area inventory availability for future specified periods. [0073].
Therefore, from the teaching of Koeppel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the 

As per Claim 12: Callaghan in view of Krassner and Koeppel discloses the following limitations; 
12.    (New) The system of claim 11, wherein determining whether an impression for the content item occurred based on the zoom level measurement and the proportional measurement comprises:
Callaghan discloses determining, based on the zoom level measurement and the proportional measurement, that the content item was discernible to a user; and See, [0051] and [0043, 0063] and [0046].
Callaghan discloses in response to determining that the content item was discernible to the user, determining that an impression for the content item occurred. See, [0062].

As per Claim 13: Callaghan in view of Krassner and Koeppel discloses the following limitations; 
13.    (New) The system of claim 11, wherein the operations comprise:
Callaghan discloses determining a display duration measurement from the display data, the display duration measurement being a measure of a duration that at least a portion of the content item is displayed in the viewport, wherein determining whether an impression for the content item occurred based on the zoom level measurement and the proportional measurement comprises determining whether an impression for the content item occurred based on a combination of the zoom level measurement, the proportional measurement, and the display duration measurement. See,  [0043].

As per Claim 14: Callaghan in view of Krassner and Koeppel discloses the following limitations; 
14.    (New) The system of claim 11, wherein determining whether an impression for the content item occurred based on the zoom level measurement and the proportional measurement comprises:
Callaghan discloses determining whether the zoom level measurement exceeds a zoom level threshold; determining whether the proportional measurement exceeds a proportional measurement threshold; and See, [0051] and [0043, 0063] for proportional measurement and zoom level. The zoom levels in [0063] are zoom levels thresholds and so is above a certain font or display size/resolution and associated dimension/size/resolution parameter, etc. See, “2) charge based in part on the percentage of an advertisement that was visible in the current viewable space of the browser window ( e.g., if 40% of an ad is visible, then issue a charge of 40% of the contracted rate;” [0051].
Callaghan discloses determining that an impression occurred when both the zoom level measurement exceeds the zoom level threshold and the proportional measurement exceeds the proportional measurement threshold. See, [0040], [0043] and [0073].

As per Claim 17: Callaghan in view of Krassner and Koeppel discloses the following limitations; 
 17.    (New) The system of claim 14, wherein determining that an impression occurred when the zoom level measurement exceeds the zoom level threshold and the proportional measurement exceeds the proportional measurement threshold comprises determining that an impression occurred when the zoom level measurement exceeds the zoom level threshold during a time period and the proportional measurement exceeds the proportional measurement threshold during a same time period. See, [0040], [0043], [0073].

As per Claim 20: Callaghan in view of Krassner and Koeppel discloses the following limitations; 
20.    (New) A non-transitory computer storage medium encoded with a computer program, the computer program comprising instructions that when executed by a data processing apparatus cause the data processing apparatus to perform operations comprising:
Callaghan discloses for each of a plurality of content items: See, [0046].
Callaghan discloses receiving display data specifying a display state of an electronic resource in a viewport, the electronic resource including a content item and other content for display; See, [0047-0050] and [0053].
Callaghan discloses determining, based on the display data, a measured display location of the content item within the electronic resource; See, “The browser engine 108 can use a window manager and/or other operating system (OS) component or functionality to determine a size, orientation, and/or location of a window being used to provide the browser and associated browser controls.” [0025]. See, “In one embodiment, a charge can be assessed 
Callaghan discloses determining a proportional measurement from the display data, the proportional measurement being a measure of an area of a first portion of the content item displayed in the viewport at a particular time relative to an area of a second portion of the content item that is not displayed in the viewport at the particular time; See, [0051].
Callaghan discloses determining a zoom level measurement from the display data, the zoom level measurement being a measure of a zoom level of the viewport; and See, [0063].
Callaghan discloses determining whether an impression for the content item occurred based on the zoom level measurement and the proportional measurement. See, [0061-62]. See, [0001, 0041, 0063] for zooming and particularly the idea of font size correlating to zoom and charging advertisers based on font size above a certain size. See, [0043]. [0063].
Callaghan does not disclose determining, for each of a plurality of display locations for the plurality of content items, an impression rate for the display location based on (1) a count of a number of the plurality of content items that have a measured display location that matches the display location and for which an impression was determined to have occurred and (ii) a total number of the plurality of content items that have a measured display location that matches the display location; and 
However, Krassner discloses See, “The same content page area/browser dimension and scrolling position correlator code tracks how many times content was rendered at a particular rendering area and how many other rendering areas are designated on a content page but are not in view because the area on the content page where such rendering area is located was not within, or not within a pre-defined distance outside of, the dimensions and scrolling position of the viewer's browser window or did not completely render for a certain period of time.” [0064]. See, “FIG. 22 depicts a sample system content page data report screen showing the content pages registered, date created, with the content page triggering areas and content page rendering areas that have been designated indicated (see the column titled "billboards#"), and data retrieved such as number of times that the content related to a designated content page rendering area has been requested, number of times that the content related to a designated content page rendering area has been rendered, the percentage of content rendering vs. content request, click-through rate and total number of clicks, and other content rendering activity data. FIG. 23 depicts a sample system content rendering area data report screen showing content rendering activity for specific content page rendering areas of a content page, including the content rendering area dimensions, date created, number of times content page area was requested, number of times the content designated for the particular content page rendering area has been rendered, and other content page rendering area activity data.” [0071]. See. CPM Views # divided by CPV views # equals Ad Views Rate in Figure 22 and Figure 23.  
 adjusting a location at which future content items are displayed within the electronic resource Examiner’s note: Optimally selling  filling future content inventory based on content page/page area usage would most likely result in “adjusting a location at which future content items are displayed”. Nevertheless, an additional reference is cited to teach adjusting location of advertising based on view-ability data. See Krassner, “Also, the system in a preferred embodiment may estimate or forecast content page/content page area inventory availability for future specified periods helping content publisher optimally sell and fill their content space inventory. Based on tracking data retrieved for a specific time period regarding content page/page area usage, the system can estimate activity for future time periods.” [0073].
However, Koeppel discloses See, “Each user browses the Web page, and initiate user events by performing activities such as screen scrolling, mouse movements, page resizing, link selections, or any other similar user activity associated with page browsing. The user events are monitored, collected and stored in each respective client side data store 160 (Step S.210).” [0016]. Column 5, Line 34. See, “Upon detection of a subsequent request for the Web page from any client node 150, middleware program 112 applies the content rules and content updated in data store 130, adjusts the content associated with the requested Web page, and the page with the adjusted content is served back to the client nodes 150 requesting the page. Requesting client nodes 150 receive the Web page with the adjusted content and presents the page to respective users via the browser software executing at each respective client node. (Step S.230). A detailed description of an exemplary update process will be described below with reference to FIG. 3.” [0018]. Column 7, Line 50. See, “FIGS. 4G and 4H show the results of when the rules defined in data store 130 alter the position of the third 
Callaghan does not disclose based on the impression rate for each display location. 
However, Krassner discloses See,  [0064], [0071]. See. CPM Views # divided by CPV views # equals Ad Views Rate in Figure 22 and Figure 23. 
Therefore, from the teaching of Krassner, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the content visibility determination based on zoom, as disclosed by Callaghan, to determine an impression rate, as taught by Krassner, for the purpose of estimating or forecast content page/content page area inventory availability for future specified periods. [0073].
Therefore, from the teaching of Koeppel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the content visibility determination based on zoom and the impression rate, as disclosed by Callaghan in view of Krassner, to adjust the location of future content items, as taught by 

As per Claim 21: Callaghan in view of Krassner and Koeppel discloses the following limitations; 
21. (New) The non-transitory computer storage medium of claim 20, wherein determining whether an impression for the content item occurred based on the zoom level measurement and the proportional measurement comprises:
Callaghan discloses determining, based on the zoom level measurement and the proportional measurement, that the content item was discernible to a user; and See, [0051] and [0043, 0063] and [0046].
Callaghan discloses in response to determining that the content item was discernible to the user, determining that an impression for the content item occurred; See, [0062].

As per Claim 23: Callaghan in view of Krassner and Koeppel discloses the following limitations;
23. (New) The method of claim 22, wherein zoom level measurement is based 
Callaghan discloses on the size of the content item in pixels, See, Figure 5 for the Dimensions 120x600 Pixels. The size of the content item is pixels is shown in Figure 5, which is the size pixels of an advertisement, such as 404 in  Figures 4A-4C. 
Callaghan discloses a physical area of a viewport in which the electronic resource is displayed,. See, “FIG. 4C illustrates the browser interface 400, wherein the user has interacted therewith to resize the browser interface 400 to obtain a new viewable space shown generally by lasso 408. The display of advertisement 404 is now complete. As described above, the browser submitted an additional download request to request the additional viewable bits shown in FIG. 4C as compared to FIGS. 4A and 4B … Accordingly, the browser has limited its download request to the bits associated with the new content after the resizing since the browser has operated to store the previously requested viewable bits of FIGS. 4A and 4B.” [0076].
Callaghan discloses an area of the viewport in pixels, and See, “With continuing reference to FIG. 1, and in accordance with an embodiment, the browser engine 108 can be configured to dynamically fetch or request viewable bits of a web page, document, or other information resource based in part on a browser configuration, display resolution, pixel count, pixel configuration, and/or display size, but is not so limited.” [0025].
Callaghan discloses an original physical area of the content item.  See, “The advertisement 404 is now recognizable to the user and the browser can generate quantification data associated with a billable event for the advertisement impression. Moreover, the browser submitted an additional download request to request the additional viewable bits shown in FIG. 4B as compared to FIG. 4A. Accordingly, the browser only needs to request the bits associated with the new content after the resizing since the browser has operated to store the previously requested viewable bits of FIG. 4A in memory.” [0075]. See, “The display of advertisement 404 is now complete. As described above, the browser submitted an additional download request to request the additional viewable bits shown in FIG. 4C as compared to FIGS. 4A and 4B.” [0076].
In Callaghan a “zoom level measurement” is discloses in See, [0070-0077] and shown in Figures 4A-4C and Figure 5, is based on the claimed elements. The size of the content in .

Claims 6, 7, 9, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan in view of Krassner in view of Koeppel further in view of Hay (U.S. 2002/0056124; Hereafter: Hay).
Claim 6: Callaghan in view of Krassner, Koeppel and Hay discloses the following limitations; 
6.    (New) The method of claim 5, further comprising:
Callaghan does not fully disclose determining the proportional measurement threshold based at least in part on the zoom level measurement, the proportional measurement threshold varying based on changes to the zoom level measurement; and determining the zoom level threshold based at least in part on the proportional measurement, the zoom level threshold varying based on changes to the proportional measurement. 
Examiner’s note: Callaghan discloses display parameters that include zooming and scrolling, as well as determining advertising impressions based on these parameters, See, [0001,0041,0063]. Callaghan provides numerous examples of determining an impression event based on the portion of the advertisement that is visible, such as [0051,0074]. Callaghan also discloses “For example, a particular advertising arrangement may charge advertisers for displayed advertisements that are displayed above a certain font or display size/resolution, displayed for a defined amount of time with an associated dimension/size/resolution parameter, etc.” [0053].
Examiner sets forth the following example, at 100% zoom then 40% of the image might be viewable but at 90% zoom then 55% is visible. In this example the rule is an impression occurs if the zoom size it at least 100% and the ad is at least 50% visible. Thus, an 
The applicant explains the concept of dynamic thresholds in [0067, 0075] of the published specification. In the example above the rules is zoomed to at least 100% and the ad is at least 50% visible, but if the ad is displayed 125% zoom and 35% of the image is visible then the visibility threshold can be lowered to only require 35% because of the high zoom level (size) and/or the amount of time the advertisement is visible, which makes it more likely an impression has occurred. It is apparent from the examples that there is an inherent relationship between zoom level and the visible portion, but Callaghan does not disclose varying values used to determine an impression based on these relationships.
However, Hay discloses measuring brand exposure based on correlation, scale (zoom) and position of advertisements where the relative effects of these values are weighted in the context of adjusting threshold values to determine whether the user was exposed to the brand in a particular scene (impression). See, “Preferably, each searching step includes the step of determining a respective scale value in dependence upon the scale of said part of the captured frame relative to the mask, and, in the calculating step, the brand exposure value is calculated in dependence upon both the determined correlation values and the respective determined scale values. In this way, a large scale display of a trade mark in a frame can provide a greater contribution to the brand exposure value than a smaller scale display of the mark.” [0029]. See, “Preferably, each searching step includes the step of determining a respective 
Therefore, from the teaching of Hay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the threshold values for visible portions and scale that are used to determine impressions disclosed by Callaghan, to comprise varying values used to determine an impression based on the relationships between display parameters, as taught by Hay, for the purpose reliably measuring exposure, and thereby the advertising effect and impact that has been achieved. [0006].

As per Claim 7: Callaghan in view of Krassner, Koeppel and Hay discloses the following limitations; 
 7.    (New) The method of claim 6, wherein determining the zoom level threshold comprises reducing the zoom level threshold in response to an increase in the proportional measurement. Examiner’s note: The relationship between correlation, scale and position disclosed by Hay teaches the concepts that an advertisement with values for  correlation, scale and position. In Hay, increased values for correlation and/or position would result a reduced scale values still being determined as a brand impression. See, “In a first modification to this procedure, the correlation value C is weighted with the relevant scale weighting value S and position weighting value P before being compared with the threshold value T.sub.m. In other words, step 98 is preceded by step 102, and step 98 is replaced by the test "C.times.S.times.P>T.sub.m". In a further modification, the step 98 is omitted so that the first step of the "for" loop of step 96 is step 100. Thus, the data related to any correlation becomes stored in steps 104, 112. In this case, thresholding may instead be performed as part of the "for" loop 122 shown In FIG. 12. This has the advantage that the effects of adjusting the threshold values T.sub.m can be assessed by repeating the method of FIG. 12, without the necessity of repeating the method of FIG. 7 and thus without re-running the video sequence and researching the video frames.” [0094].

As per Claim 9: Callaghan in view of Krassner, Koeppel and Hay discloses the following limitations;
Callaghan does not fully disclose 9.    (New) The method of claim 5, wherein the zoom level threshold varies based on the proportional measurement and the proportional measurement threshold varies based on the zoom level. Examiner’s note: Callaghan discloses display parameters that include zooming and scrolling, as well as determining particular advertising arrangement may charge advertisers for displayed advertisements that are displayed above a certain font or display size/resolution, displayed for a defined amount of time with an associated dimension/size/resolution parameter, etc.” [0053]. Examiner respectfully asserts the Callaghan discloses this concept in the paragraphs cited above and Callaghan at [0070-0074] and Figures 4A-4C. 
However, Hay discloses measuring brand exposure based on correlation, scale (zoom) and position of advertisements where the relative effects of these values are weighted in the context of adjusting threshold values to determine whether the user was exposed to the brand in a particular scene (impression). See, [0029], [0030], [0020] and [0094].
Therefore, from the teaching of Hay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the threshold values for visible portions and scale that are used to determine impressions disclosed by Callaghan, to comprise varying values used to determine an impression based on the relationships between display parameters, as taught by Hay, for the purpose reliably measuring exposure, and thereby the advertising effect and impact that has been achieved. [0006].

As per Claim 15: Callaghan in view of Krassner, Koeppel and Hay discloses the following limitations; 
15.    (New) The system of claim 14, wherein the operations comprise:
determining the proportional measurement threshold based at least in part on the zoom level measurement, the proportional measurement threshold varying based on changes to the zoom level measurement; and determining the zoom level threshold based at least in part on the proportional measurement, the zoom level threshold varying based on changes to the proportional measurement. Examiner’s note: Callaghan discloses display parameters that include zooming and scrolling, as well as determining advertising impressions based on these parameters, See, [0001,0041,0063]. Callaghan provides numerous examples of determining an impression event based on the portion of the advertisement that is visible, such as [0051,0074]. Callaghan also discloses “For example, a particular advertising arrangement may charge advertisers for displayed advertisements that are displayed above a certain font or display size/resolution, displayed for a defined amount of time with an associated dimension/size/resolution parameter, etc.” [0053]. Examiner respectfully asserts the Callaghan discloses this concept in the paragraphs cited above and Callaghan at [0070-0074] and Figures 4A-4C. 
However, Hay discloses measuring brand exposure based on correlation, scale (zoom) and position of advertisements where the relative effects of these values are weighted in the context of adjusting threshold values to determine whether the user was exposed to the brand in a particular scene (impression). See, [0029], [0030], [0020] and [0094].
Therefore, from the teaching of Hay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the threshold values for visible portions and scale that are used to determine impressions disclosed by Callaghan, to comprise varying values used to determine an impression based on the 

As per Claim 16: Calla Callaghan in view of Krassner, Koeppel and Hay discloses the following limitations;
Hay disclose 16.    (New) The system of claim 15, wherein determining the zoom level threshold comprises reducing the zoom level threshold in response to an increase in the proportional measurement. Examiner’s note: The relationship between correlation, scale and position disclosed by Hay teaches the concepts that an advertisement with values for  correlation, scale and position. In Hay, increased values for correlation and/or position would result a reduced scale values still being determined as a brand impression. See, “In a first modification to this procedure, the correlation value C is weighted with the relevant scale weighting value S and position weighting value P before being compared with the threshold value T.sub.m. In other words, step 98 is preceded by step 102, and step 98 is replaced by the test "C.times.S.times.P>T.sub.m". In a further modification, the step 98 is omitted so that the first step of the "for" loop of step 96 is step 100. Thus, the data related to any correlation becomes stored in steps 104, 112. In this case, thresholding may instead be performed as part of the "for" loop 122 shown In FIG. 12. This has the advantage that the effects of adjusting the threshold values T.sub.m can be assessed by repeating the method of FIG. 12, without the necessity of repeating the method of FIG. 7 and thus without re-running the video sequence and researching the video frames.” [0094].

As per Claim 18: Callaghan in view of Krassner, Koeppel and Hay discloses the following limitations;
Callaghan does not fully disclose 18.    (New) The system of claim 14, wherein the zoom level threshold varies based on the proportional measurement and the proportional measurement threshold varies based on the zoom level. Examiner’s note: Callaghan discloses display parameters that include zooming and scrolling, as well as determining advertising impressions based on these parameters, See, [0001,0041,0063]. Callaghan provides numerous examples of determining an impression event based on the portion of the advertisement that is visible, such as [0051,0074]. Callaghan also discloses “For example, a particular advertising arrangement may charge advertisers for displayed advertisements that are displayed above a certain font or display size/resolution, displayed for a defined amount of time with an associated dimension/size/resolution parameter, etc.” [0053]. Examiner respectfully asserts the Callaghan discloses this concept in the paragraphs cited above and Callaghan at [0070-0074] and Figures 4A-4C. 
However, Hay discloses measuring brand exposure based on correlation, scale (zoom) and position of advertisements where the relative effects of these values are weighted in the context of adjusting threshold values to determine whether the user was exposed to the brand in a particular scene (impression). See, [0029], [0030], [0020] and [0094].
Therefore, from the teaching of Hay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the threshold values for visible portions and scale that are used to determine impressions disclosed by Callaghan, to comprise varying values used to determine an impression based on the relationships between display parameters, as taught by Hay, for the purpose reliably .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Callaghan in view of Krassner in view of Koeppel further in view of Apprendi et al. (U.S. 2011/0029393; Hereafter: Apprendi), which is supported by provisional application 61/244,127.
As per Claim 22: Callaghan in view of Krassner, Koeppel and Apprendi discloses the following limitations;
Callaghan does not fully disclose 22.  (New) The method of claim 2, wherein: the electronic resource comprises a web page; and determining the zoom level measurement from the display data comprises determining the zoom level measurement based on a size of the content item in pixels, See, “For example, java script, active server page (ASP), cascading style sheet (CSS), and other functionality can be used to pass information between the browser engine 108 and the server 104 (e.g., <imgsrc="/images/resource.asp?w=%img.width%&h=%img.height%&r=0.50">- , -ms-alt-url(fullimage.png, altimage.png, 0.50, -ms-alt-url(fullimage.png, placeholder, 0.50), wherein the "placeholder" key identifies using a built-in image placeholder that the browser provides when the ratio is satisfactory and/or according to quality of service preferences.) Accordingly, in addition to information associated with the browser and/or device, the browser engine 108 can provide information as to a user's interaction with a browser interface 111 … A list of CSS properties that support url( ) include: Background; Background-image; Content; List-style; and, List-style-image. Accordingly, styles can be given information about element and where it is on a page and a determination can be made 
wherein the size of the content item in pixels is determined using a display data script that evaluates a document object model (DOM) representation of the web page.
Basically, HTML is what is on a website (headings, lists, tables), CSS is what those things look like (borders, colors, font sizes) and DOM is how you access those things through java script (getting nodes, adding new elements, changing their style).
Callaghan is using a java script code and CSS to pass information that includes the width and height of the image placeholder [0028-0038] and properties that include pixel information of the content item. Callaghan does not disclose evaluating a DOM.
However, Apprendi See, “The Javascript engine implements a model of the rendered web page called the Document Object Model ( DOM), a hierarchical model that contains objects corresponding to all elements in a document, including of all their attributes (e.g., width, height) and also allows for the capture of events related to the user's interaction with the web page (e.g., clicking, dragging, scrolling). The engagement tracking module can run in any web browser that supports the Javascript language and the DOM. This includes, but is not .

Response to Arguments
The rejection under 101 has been updated to reflect the new amendments. 
The applicant’s arguments are moot in view of the rejection set forth above under 35 USC 103. To clarify the record Examiner provides the following regarding zooming and resizing. The art of record as well as the general field provides numerous examples of scrolling, panning and resizing. There are far less references that explain zooming. Applications, such as MS Word, offer automatic zooming based on the window size, such as fit width, fit height and fit page. However, in the context of webpages and browsers this functionality requires an additional plug-in that causes the browser to ignore sizing tags associated with content. Thus, resizing the browser does not typically automatically adjust the zoom level or rescale content to fit the browser window. To be clear, each of these functions are interpreted as being different and distinct. 
Under 101: The specification discloses examples of display data that includes mobile devices, desktop computers and browsers displaying webpages. However, none of this is claimed, and what is claimed are broad preemptive concepts that offer nothing more than a general link to any “viewport” capable of providing an “electronic resource” that has limited to area to display content. Put another way, the claims merely receive display data and make determinations without providing an technology or how the concepts relate to a particular technological environment. At the least the claim could link the concept to webpage html on a web browser capable of being displayed on a desktop and mobile device where the content is 
Under 103: Callaghan is relied on to disclose zooming or scrolling as the function used to determine visibility of content. The secondary references disclose determining visibility metrics based on scrolling, panning or resizing, as well as Krassner discloses scaling content to fit. One skilled in the art would understand zooming could have been used to determine metrics and optimize future advertisement locations that are disclosed as being based on scrolling, panning or resizing because scrolling, panning, resizing and zooming share similar effects on the visibility of content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688